DETAILED ACTION
1.	 Claims 1- 20 are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 1 as a whole, closest art of record failed to teach or suggest among other thing: 
“determining whether there is a common region of sensor coverage of the external environment based on the first environment data and the data summary; responsive to determining that there is a common region of sensor coverage of the external environment, identifying the first environment data that is located within the common region, the first environment data that is located within the common region being a first portion of the first environment data; reducing a resolution level of the first portion to a reduced resolution level, the reduced resolution level being lower than the acquired resolution level; and transmitting, to the other vehicle, the first portion at the reduced resolution level and a second portion of the first environment data, the second portion being a remainder of the first environment data excluding the first portion.” 
 
4. 	The independent claims 7, 12 and 17 and claim 1 have similar limitation mentioned above. 
5.    Below are references that teach some limitations of the claims 1, 7 12 and 17, but are lack the teaching of the limitations mentioned above:
a	“SPARSE MAP FOR AUTONOMOUS VEHICLE NAVIGATION” CN 107438754 A, published 12/05/2017, to SHASHUA et al., disclosed: 
  A method for constructing, using and updating sparse map for autonomous vehicle navigation vehicle 1205-1225 can communicate with each other, and can be the shared navigation information, so that the vehicle may be based on at least one in 1205-1225 shared by other vehicle information to generate autonomous vehicle road navigation model. In some embodiments, vehicle 1205-1225 can share navigation information with each other, and each vehicle can be updated in the vehicle provides its own autonomous vehicle road navigation model. In some embodiments, the vehicle is at least one of the 1205-1225 (e.g., the vehicle 1205) can play the role of the hub vehicle. hub vehicle (e.g., vehicle 1205) of the at least one processor 1715 may be performed by the server 1230 for executing the function of some or all. For example, at least one processor hub of the vehicle 1715 can communication with other vehicles and receiving navigation information from other vehicles. at least one processor hub of the vehicle 1715 may be based on shared information received from other vehicles to generate autonomous vehicle road navigation model or an update to the model. at least one processor hub of the vehicle 1715 can be sent to other vehicle for providing autonomous navigation-guided autonomous vehicle road navigation model or updating of the model (see Abstract, pages 71-73) 

 b	“Image pick up device” CN 108496056 A, published 09/04/2018, to MANABE et al., disclosed:
An  imaging device having a plurality of imaging, a portion of common imaging region of the imaging device in each of the captured image by the plurality of imaging in the common shot in that area  comprise: 
FIG. 3 is a graph of an example represents one embodiment of the invention an imaging device shooting the shot image and area control. in the image, 201, for example, represents the shooting image shot by image pickup section 101, corrected by correction portion 103, and the imaging section 102 image shot by the common shooting region.
205 and 206 is the captured image 201 from the region control unit 104 the designated processing area, the processing area 205 after the distance detection section 105 to perform distance detection processing, the object detection by the object detection unit 106 of the treatment area. namely, processing region 205 is a common imaging region in a partial region (simplicity is convenient, as the first 1 region), in the 1 region, so as to cover the whole of the first 1 area, based on the disparity between the multiple taking images calculated about the distance of image elements in a portion of the area. In addition, processing region 206 after detecting 107 performs object detection processing of the object according to its result further specifies the area, using the distance detection section 105 to perform distance detection processing of the image area. That is, the processing area 205 comprises and the second 1 region different from other parts of the region area (sake of convenient area), as the first 2, the first 2 region, based on the parallax between the plurality of images, a portion of the first region 2 that is part of area to calculate distance of image elements in the partial region. In addition, with respect to the 1 region, the other partial region, the 2 region, a partial region, hereinafter using FIG. 6, 7 (see Abstract and pages 6-7) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 



Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699